Case 1:19-cv-01197-LO-TCB Document 52-7 Filed 11/20/19 Page 1 of 15 PageID# 1081




                              EXH
                                IBIT7
 Case 1:19-cv-01197-LO-TCB Document 52-7 Filed 11/20/19 Page 2 of 15 PageID# 1082


Inexi
    le,EdwardSnowdenrakesinspeak
                               ing
fees wh
      ilehop
           ingfo
               rapardon
     M
     ichae
         lIs
           iko
             ffand M
                   ichae
                       lB.Ke
                           l
                           ley •Augus
                                    t11
                                      ,2016




     Edwa
        rdSnowdena
                 ttheRosk
                        i
                        ldeFes
                             tiva
                                linRosk
                                      i
                                      lde
                                        ,Denma
                                             rk,onJune28
                                                       .(Pho
                                                           to:
     Scanp
         ixDenma
               rk/Ma
                   thiasLoevg
                            reenBo
                                 jesen
                                     /viaReu
                                           ters
                                              )

     Mo
      rethanth
             reey
                ear
                  saf
                    terf
                       lee
                         ingth
                             eUn
                               itedS
                                   tat
                                     esw
                                       itha
     ma
      ssi
        veca
           cheo
              ftop
                 -se
                   cre
                     tdo
                       cum
                         ent
                           s,fo
                              rme
                                rNa
                                  tiona
                                      l
     S
     ecu
       rit
         yAg
           enc
             ycon
                tra
                  cto
                    rEdwa
                        rdSnowd
                              enr
                                ema
                                  insaf
                                      ede
                                        ral
     fug
       it
        ive
          ,li
            vingin Mo
                    scowcou
                          rte
                            syo
                              fPr
                                esid
                                   entV
                                      lad
                                        imi
                                          rPu
                                            tin
     o
     fRu
       ssia
          .

     Bu
      tSnowd
           en —whoi
                  sth
                    esub
                       jec
                         tofan
                             ewO
                               liv
                                 erS
                                   ton
                                     e
     b
     iop
       ictha
           thi
             ts mo
                 vieth
                     eat
                       ersn
                          ext mon
                                th —i
                                    s mak
                                        ingth
                                            e mo
                                               st
     o
     fhi
       sex
         ile
           :Ov
             erth
                epa
                  sty
                    ear
                      ,heha
                          sco
                            lle
                              cted mo
                                    rethan
     $200
        ,000inf
              eesfo
                  rdig
                     ita
                       lsp
                         eak
                           ingapp
                                earan
                                    cestha
                                         tha
                                           ve
     b
     eena
        rrang
            edb
              yon
                eofth
                    ecoun
                        try
                          ’se
                            li
                             tesp
                                eak
                                  ers
                                    ’bu
                                      reau
                                         s,
     a
     cco
       rdingtoasou
                 rcec
                    los
                      etoSnowd
                             enwhoi
                                  sin
                                    tima
                                       tel
                                         y
     fam
       il
        iarw
           ithh
              isbu
                 sin
                   essa
                      ffa
                        irs
                          .Atl
                             eas
                               tth
                                 reeo
                                    fth
                                      esepa
                                          id
     sp
      eech
         esw
           ereho
               stedb
                   ypub
                      licAm
                          eri
                            canun
                                ive
                                  rsi
                                    tie
                                      s,and
     do
      cum
        ent
          sob
            tain
               edb
                 yYahooN
                       ewsh
                          igh
                            ligh
                               tva
                                 riou
                                    scon
                                       cern
                                          s
     ra
      isedb
          yco
            lleg
               eof
                 fic
                   ial
                     sabou
                         tpa
                           yingSnowd
                                   en.

     Th
      efo
        rme
          rin
            tel
              lig
                enc
                  eana
                     lys
                       tus
                         esv
                           ideocha
                                 tte
                                   chno
                                      log
                                        yto
     add
       res
         saud
            ien
              cesa
                 roundth
                       eglob
                           e:Inth
                                ela
                                  stf
                                    ive mon
                                          ths
                                            ,a
     la
      rge
        r-than
             -l
              ifeSnowd
                     enha
                        sapp
                           ear
                             edong
                                 ian
                                   tsc
                                     reen
                                        stoa
     so
      ld-ou
          taud
             ien
               cea
                 tth
                   eBrook
                        lynA
                           cad
                             emyo
                                f Mu
                                   sic
                                     ,no
                                       rth
                                         ern
                                                                                    /
CaseE
    1:19-cv-01197-LO-TCB
     u
     rope’slarg
              est mu
                   sicf
                      est
                        i Document
                         va
                          l,asympos52-7
                                   iumonFiled
                                         surve11/20/19
                                              i
                                              llance   Page 3 of 15 PageID# 1083
    andc
       ivi
         lrigh
             tsinTok
                   yo,andCom
                           ic-ConinSanD
                                      iego
                                         .Ina
                                            llof
    th
     eseca
         ses
           ,asw
              ith mo
                   sto
                     fhi
                       sapp
                          earan
                              ces
                                ,sympa
                                     the
                                       tic
    c
    rowd
       sgr
         eet
           edh
             imw
               iththund
                      erou
                         sapp
                            lau
                              seandp
                                   rai
                                     sefo
                                        rhi
                                          s
    d
    eci
      siontol
            eakc
               las
                 sif
                   ieddo
                       cum
                         ent
                           stojou
                                rna
                                  lis
                                    tsabou
                                         tU.S
                                            .
    su
     rve
       il
        lan
          cep
            rog
              ram
                s.

    “A
     rgu
       ingyoudon
               ’tca
                  reabou
                       tpr
                         iva
                           cyb
                             ecau
                                seyou
                                    ’vego
                                        t
    no
     thingtoh
            idei
               snod
                  if
                   fer
                     entthansa
                             yingtha
                                   tyoudon
                                         ’tca
                                            re
    abou
       tfr
         eesp
            eechb
                ecau
                   seyouha
                         veno
                            thingtosa
                                    y,”Snowd
                                           en,
    u
    singon
         eofh
            isc
              las
                sicl
                   ine
                     s,to
                        ldD
                          enma
                             rk’
                               s Ro
                                  ski
                                    ldeF
                                       est
                                         iva
                                           lin
    Jun
      e.A
        fte
          rth
            ecrowd —r
                    epo
                      rted
                         lySnowd
                               en’
                                 sla
                                   rge
                                     ste
                                       ver—
    sang“Happ
            yBi
              rthda
                  y,”th
                      e33
                        -yea
                           r-o
                             ldsa
                                id:“E
                                    ver
                                      yon
                                        e,thank
    you
      .Rea
         lly
           .Yougu
                yss
                  tay
                    ingw
                       ith m
                           e…i
                             sov
                               erwh
                                  elm
                                    ing
                                      .Bu
                                        t
    th
     isi
       sno
         tabou
             tme
               .Th
                 isi
                   sabou
                       tus
                         .”




    Snowdenappea
               rsonasc
                     reendu
                          ringtheRosk
                                    i
                                    ldeFes
                                         tiva
                                            linDenma
                                                   rkonJune28
                                                            .
    (Pho
       to:Scanp
              ixDenma
                    rk/Ma
                        thiasLoevg
                                 reenBo
                                      jesen
                                          /viaReu
                                                ters
                                                   )


    Th
     eev
       ent
         spromo
              teSnowd
                    en’
                      scr
                        eden
                           tia
                             lsa
                               sawh
                                  ist
                                    leb
                                      low
                                        er
    who
      sed
        isc
          losu
             rest
                rigg
                   ereds
                       ign
                         if
                          ican
                             tchang
                                  esinU
                                      .S.
    su
     rve
       il
        lan
          celaw
              s.Andth
                    eycom
                        eatac
                            ruc
                              ial mom
                                    entfo
                                        rhim
                                           .
    T
    imingth
          eire
             ffo
               rtstoco
                     inc
                       idew
                          ithn
                             ext mon
                                   th’
                                     sre
                                       lea
                                         seo
                                           fth
                                             e
    S
    ton
      e mo
         vieabou
               thi
                 sli
                   fe,Snowd
                          en’
                            ssuppo
                                 rte
                                   rsa
                                     rep
                                       lann
                                          inga
    ma
     jorpub
          licr
             ela
               tion
                  scampa
                       ignth
                           isfa
                              lltop
                                  eti
                                    tionP
                                        res
                                          iden
                                             t
    Obamatog
           ran
             thimafu
                   llpa
                      rdonb
                          efo
                            reh
                              elea
                                 veso
                                    ff
                                     ice
                                       .

    Bu
     tth
       esp
         ecta
            cleo
               fSnowd
                    en,whos
                          tol
                            ehund
                                red
                                  softhou
                                        sand
                                           s
    o
    fcla
       ssi
         fiedgo
              vernm
                  entdo
                      cum
                        ent
                          s,p
                            rof
                              it
                               ingf
                                  romh
                                     isc
                                       eleb
                                          rity
    ha
     sirk
        edsom
            eU.S
               .in
                 tel
                   lig
                     enc
                       eof
                         fic
                           ial
                             s.Th
                                iscou
                                    ldf
                                      rus
                                        tra
                                          te
    h
    issuppo
          rte
            rs’hop
                 es —adm
                       it
                        ted
                          lyun
                             lik
                               elytob
                                    erea
                                       liz
                                         ed —o
                                             f
    s
    trik
       ingad
           ealw
              ithth
                  eObamaadm
                          ini
                            stra
                               tiontoa
                                     llowh
                                         imto
                                                                                   /
Caser
    1:19-cv-01197-LO-TCB
    eturntoth eUni
                 tedSta
                      te Document
                        sw
                         ithou
                             tstan52-7
                                  d
                                  ingt r
                                       iFiled
                                        aland 11/20/19
                                               r
                                               isking Page 4 of 15 PageID# 1084
    sub
      stan
         tia
           lpr
             isont
                 ime
                   .

    “
    In m
       yvi
         ew,Ith
              inkh
                 eha
                   svio
                      lat
                        edth
                           eoa
                             ththa
                                 the mad
                                       eto
    th
     isCon
         sti
           tut
             ionandth
                    isgo
                       vernm
                           ent
                             ,”sa
                                idC
                                  IAD
                                    ire
                                      cto
                                        rJohn
    B
    rennaninar
             ecen
                tin
                  ter
                    vieww
                        ithYahooN
                                ews
                                  .“G
                                    ett
                                      ing
    r
    emun
       era
         tionfo
              riti
                 sve
                   ryun
                      for
                        tuna
                           teandw
                                rong
                                   .”

    B
    en W
       izn
         ero
           fth
             eACLU
                 ,whos
                     erv
                       esa
                         sSnowd
                              en’
                                sU.S
                                   .law
                                      yer
                                        ,
    s
    trong
        lyd
          efend
              edh
                isc
                  lien
                     t’sb
                        los
                          som
                            ingsp
                                eak
                                  ingca
                                      ree
                                        r.

    “Th
      erei
         sno
           thingr
                emo
                  tel
                    yimp
                       rop
                         erabou
                              tEdwa
                                  rdSnowd
                                        en
    mak
      ingal
          ivingb
               ysp
                 eak
                   ingtog
                        loba
                           laud
                              ien
                                cesabou
                                      t
    su
     rve
       il
        lan
          ceandd
               emo
                 cra
                   cy,
                     ”Wi
                       zne
                         rsa
                           id,a
                              rgu
                                ingtha
                                     tsom
                                        ein
    th
     eU.S
        .in
          tel
            lig
              enc
                ecommun
                      itywhoapp
                              rov
                                edto
                                   rtu
                                     reand
    o
    the
      rabu
         sesha
             ve“
               cash
                  edin
                     ”wi
                       thlu
                          cra
                            tiv
                              ebookd
                                   eal
                                     sand
    con
      sul
        tingca
             ree
               rs.Snowd
                      eni
                        s“no
                           tge
                             tt
                              ingr
                                 icho
                                    ffpub
                                        lic
    sp
     eak
       ing
         ,”W
           izn
             ersa
                id.“H
                    eli
                      vesaf
                          ruga
                             land mod
                                    estl
                                       ife
                                         .”




    Oneo
       ftheon
            lypho
                tosfea
                     tur
                       ingSnowdenin Moscow
                                         ,takeninthefa
                                                     l
                                                     lof2013wh
                                                             i
                                                             lehe
    rodeaboa
           tpass
               ingtheCa
                      thed
                         ralo
                            fCh
                              ris
                                ttheSav
                                      ior
                                        .(Pho
                                            to:L
                                               ifeNews
                                                     /Ross
                                                         iya24
                                                             )


    ‘
    Icanassureyouhe w
                    illpaya
                          lltaxestha
                                   the m
                                       igh
                                         towe
                                            ’

    Snowd
        enha
           skep
              taw
                ell
                  -cra
                     fted m
                          ediap
                              rof
                                ileinex
                                      ile
                                        ,dig
                                           ita
                                             lly
    em
     erg
       ing mo
            rethan100t
                     ime
                       satva
                           riou
                              sev
                                ent
                                  ssin
                                     cea
                                       rri
                                         ving
    inRu
       ssia
          ,ac
            cord
               ingtoar
                     evi
                       ewo
                         fhi
                           spub
                              licapp
                                   earan
                                       ces
                                         .In
    20
     14,h
        ebeganapp
                ear
                  ingv
                     iav
                       ideocha
                             t —o
                                rrobo
                                    t —a
                                       tev
                                         ent
                                           s
    a
    roundth
          ewo
            rld
              .Som
                 etim
                    esth
                       eAm
                         eri
                           canl
                              eak
                                ertu
                                   rned
    a
    cti
      vis
        tsp
          eak
            stoe
               ven
                 tsfo
                    rfr
                      ee,e
                         spe
                           cia
                             llyfo
                                 rnonp
                                     rof
                                       itg
                                         roup
                                            s,
    a
    cco
      rdingto W
              izn
                er.Ino
                     the
                       rca
                         ses
                           ,in
                             clud
                                ingta
                                    lksa
                                       tAm
                                         eri
                                           can


                                                                                  /
Casec
    1:19-cv-01197-LO-TCB
     o
     lleg
        esandun iver
                   sit
                     ie,SnDocument
                       s  owdeni
                               spa 52-7
                                   idasmFiled
                                        ucha s11/20/19
                                               $25,000 Page 5 of 15 PageID# 1085
    fo
     ranapp
          earan
              ce,h
                 islaw
                     yersa
                         ys.

    S
    inc
      eSep
         temb
            er20
               15,th
                   esepa
                       idta
                          lksha
                              veb
                                eena
                                   rrang
                                       edb
                                         y
    th
     eAm
       eri
         canP
            rog
              ramBu
                  reau(APB
                         ),ap
                            res
                              tig
                                iou
                                  ssp
                                    eak
                                      ers
                                        ’
    bu
     reau who
            seA
              -l
               istc
                  lien
                     tsrang
                          efromwo
                                rldl
                                   ead
                                     erssu
                                         cha
                                           s
    fo
     rme
       rPr
         esid
            entJ
               imm
                 yCa
                   rte
                     randD
                         esmondTu
                                tutoTVs
                                      tar
                                        s
    su
     cha
       sJonS
           tewa
              rtandE
                   llenD
                       eGen
                          ere
                            s.(A
                               lsoad
                                   ver
                                     tis
                                       edon
    th
     ebu
       reau
          ’sw
            ebs
              itea
                 reanumb
                       ero
                         ffo
                           rme
                             rU.S
                                .of
                                  fic
                                    ial
                                      s,
    in
     clud
        ingr
           eti
             redL
                t.G
                  en.Ka
                      rlE
                        ikenb
                            err
                              y,th
                                 efo
                                   rme
                                     rU.S
                                        .
    command
          erinA
              fghan
                  istan
                      ,andfo
                           rme
                             rSta
                                teD
                                  epa
                                    rtm
                                      ent
    coun
       ter
         ter
           ror
             ismcoo
                  rdina
                      torDan
                           ielB
                              enjam
                                  in.
                                    )Du
                                      ringtha
                                            t
    t
    ime
      ,th
        reepub
             licun
                 ive
                   rsi
                     tie
                       s —th
                           eUn
                             ive
                               rsi
                                 tyo
                                   fIowa
                                       ,th
                                         e
    Un
     ive
       rsi
         tyo
           fCo
             loradoandth
                       eUn
                         ive
                           rsi
                             tyo
                               fAr
                                 izona —s
                                        ign
                                          ed
    con
      tra
        ctsw
           ithth
               ebu
                 reaufo
                      rSnowd
                           entoapp
                                 ear
                                   ,ac
                                     cord
                                        ingto
    do
     cum
       ent
         sob
           tain
              edb
                yYahooN
                      ewsund
                           erop
                              enr
                                eco
                                  rds
    r
    equ
      est
        s.




    Thewebs
          itefo
              rtheAme
                    ricanP
                         rog
                           ramBu
                               reau
                                  .

    Th
     eAPBdo
          esno
             tpub
                lic
                  izei
                     tsa
                       rrang
                           emen
                              twi
                                thSnowd
                                      en,
    om
     it
      tingh
          isnam
              efromal
                    isto
                       fad
                         ver
                           tis
                             edsp
                                eak
                                  ersoni
                                       ts
    w
    ebs
      ite
        ,al
          thoughi
                tso
                  ff
                   ice
                     rsha
                        ves
                          ign
                            edth
                               econ
                                  tra
                                    ctsfo
                                        r
    Snowd
        en’
          sta
            lksa
               tth
                 eschoo
                      ls
                       .Th
                         eema
                            ilsob
                                tain
                                   edb
                                     yYahoo
    N
    ewsshowtha
             tof
               fic
                 ial
                   satth
                       eschoo
                            ls
                             ,wh
                               ileu
                                  sua
                                    lly
    en
     thu
       sia
         sti
           cabou
               tth
                 eid
                   eao
                     fha
                       vingSnowd
                               ensp
                                  eaktoth
                                        eir
    s
    tud
      ent
        s,ra
           ised mu
                 lt
                  ipl
                    equ
                      est
                        ion
                          sabou
                              thi
                                sapp
                                   earan
                                       ces
                                         ,
    in
     clud
        ingwh
            eth
              erh
                ewa
                  sdona
                      tingsom
                            epo
                              rtiono
                                   fhi
                                     s
    pa
     ymen
        tstocha
              rit
                ieso
                   rnonp
                       rof
                         itg
                           roup
                              s,wh
                                 eth
                                   erh
                                     ewa
                                       s
    pa
     yingU
         .S.tax
              esonh
                  isf
                    eesandwh
                           eth
                             erth
                                epa
                                  ymen
                                     tsm
                                       igh
                                         t
    b
    eproh
        ibi
          tedb
             yanex
                 ecu
                   tiv
                     eord
                        ers
                          ign
                            edb
                              yPr
                                esid
                                   entObama

                                                                                   /
Casel
    1:19-cv-01197-LO-TCB
     a
     styeard ec
              lar
                ingcybe
                      rha Document
                         ck
                          inganat
                                ion52-7
                                    a
                                    ls e Filed
                                        cu
                                         rityth11/20/19
                                                r
                                                eat     Page 6 of 15 PageID# 1086
    sub
      jec
        ttosan
             ction
                 sbyth
                     eU.S
                        .Tr
                          easu
                             ryD
                               epa
                                 rtm
                                   ent
                                     .

    Th
     ebu
       reaud
           ecl
             inedr
                 epea
                    tedr
                       equ
                         est
                           stoan
                               swe
                                 ran
                                   yqu
                                     est
                                       ion
                                         s
    f
    romYahooN
            ewsabou
                  tit
                    sar
                      rang
                         emen
                            twi
                              thSnowd
                                    en.W
                                       izn
                                         er,
    Snowd
        en’
          sU.S
             .law
                yer
                  ,ind
                     ica
                       tedtoYahooN
                                 ewstha
                                      tSnowd
                                           en
    ha
     sno
       tfi
         ledan
             yU.S
                .taxr
                    etu
                      rnsonh
                           isin
                              com
                                einex
                                    ile
                                      ,bu
                                        t
    add
      ed:“
         Icana
             ssu
               reyouh
                    ewi
                      llpa
                         yal
                           ltax
                              estha
                                  them
                                     igh
                                       tow
                                         e.
    Bu
     the
       ’sgo
          ingtodotha
                   tinconn
                         ect
                           ionw
                              ithas
                                  ett
                                    lem
                                      ento
                                         fall
    th
     echa
        rge
          s”aga
              ins
                thim
                   .

    Snowd
        en’
          slega
              ltroub
                   leda
                      tesba
                          cktoth
                               esp
                                 ringo
                                     f20
                                       13.On
    Ma
     y20o
        ftha
           tyea
              r,h
                eland
                    edin HongKongw
                                 ithwha
                                      tsom
                                         e
    U
    .S.o
       ff
        icia
           lsf
             ear
               ed w
                  erea
                     s man
                         yas1
                            .7 m
                               il
                                lionc
                                    las
                                      sif
                                        ied
    do
     cum
       ent
         stak
            enf
              romNSAs
                    yst
                      emsdu
                          ringh
                              iswo
                                 rka
                                   sanNSA
    con
      tra
        cto
          rfo
            rDe
              llandBoo
                     zAl
                       len Ham
                             il
                              ton
                                .(Exa
                                    ctl
                                      yhow
    mu
     chh
       etookr
            ema
              insun
                  clea
                     r.)H
                        esub
                           sequ
                              ent
                                lyga
                                   veAm
                                      eri
                                        can
    jou
      rna
        lis
          tsLau
              raPo
                 itra
                    sandG
                        lennG
                            reenwa
                                 ldane
                                     stima
                                         ted
    200
      ,000do
           cum
             ent
               s,th
                  econ
                     ten
                       tso
                         fwh
                           ichb
                              ecam
                                 eth
                                   esub
                                      jec
                                        t
    o
    fhund
        red
          sofn
             ewss
                tor
                  iesd
                     eta
                       il
                        ingNSAp
                              rac
                                tic
                                  es,in
                                      clud
                                         inga
    top
      -se
        cre
          tprog
              ramtoco
                    lle
                      ctr
                        eco
                          rdso
                             fphon
                                 eca
                                   lls mad
                                         eby
    Am
     eri
       can
         s.Snowd
               ena
                 lsop
                    rov
                      ideddo
                           cum
                             ent
                               sto Wa
                                    shing
                                        ton
    Po
     stjou
         rna
           lis
             tBa
               rtonG
                   ellmanandSou
                              thCh
                                 ina Mo
                                      rningPo
                                            st
    jou
      rna
        lis
          tLanaLam
                 .Th
                   esub
                      sequ
                         entm
                            ediar
                                epo
                                  rtsin
                                      form
                                         ed
    th
     ewo
       rldabou
             tpe
               rva
                 siv
                   esp
                     yingb
                         yWe
                           ste
                             rngo
                                vernm
                                    ent
                                      sand
    spu
      rrede
          ffo
            rtsb
               yal
                 lth
                   reeb
                      ran
                        che
                          sofgo
                              vernm
                                  enttor
                                       efo
                                         rm
    th
     eU.S
        .su
          rve
            il
             lan
               ceappa
                    ratu
                       s.

    OnJun
        e14
          ,20
            13,Snowd
                   enwa
                      scha
                         rgedinaJu
                                 sti
                                   ce
    D
    epa
      rtm
        entc
           rim
             ina
               lcomp
                   lain
                      twi
                        thth
                           efto
                              fgo
                                vernm
                                    ent
    p
    rop
      ert
        yandtwov
               iola
                  tion
                     softh
                         eU.S
                            .Esp
                               ionag
                                   eAc
                                     tfo
                                       r
    d
    isc
      los
        ingc
           las
             sif
               iedcommun
                       ica
                         tion
                            s.N
                              ineda
                                  ysla
                                     ter
                                       ,Snowd
                                            en,
    a
    sse
      rtingh
           ewa
             sonh
                iswa
                   ytoLa
                       tinAm
                           eri
                             ca,woundupa
                                       tth
                                         e
    Mo
     scowa
         irpo
            rtandwa
                  sunab
                      letogoan
                             yfa
                               rth
                                 erb
                                   ecau
                                      seth
                                         e
    U
    .S.go
        vernm
            enthadr
                  evok
                     edh
                       ispa
                          sspo
                             rt.




                                                                                    /
Case 1:19-cv-01197-LO-TCB Document 52-7 Filed 11/20/19 Page 7 of 15 PageID# 1087



    ATVsc
        reenshowsanewsrepo
                         rto
                           fSnowdena
                                   tashopp
                                         ing ma
                                              l
                                              linHongKong
                                                        .(Pho
                                                            to:
    V
    incen
        tYu
          /AP
            )

    ‘How muchisac
                tua
                  llydona
                        ted?
                           ’

    Th
     eid
       eafo
          rSnowd
               en’
                 sapp
                    earan
                        cea
                          tth
                            eUn
                              ive
                                rsi
                                  tyo
                                    f
    Co
     lorado
          ,Bou
             lde
               r,a
                 ros
                   eaf
                     terth
                         eAPBsp
                              eak
                                ers
                                  ’bu
                                    reau
    ema
      iledth
           eun
             ive
               rsi
                 ty’
                   sDi
                     stingu
                          ish
                            edSp
                               eak
                                 ersBoa
                                      rd.Th
                                          e
    cha
      iro
        fth
          eboa
             rdto
                ldYahooN
                       ewstha
                            t“th
                               eema
                                  ilwa
                                     s mo
                                        reo
                                          f
    anad
       ver
         tis
           emen
              t-t
                ypefo
                    rma
                      t,ju
                         stin
                            form
                               ingu
                                  stha
                                     tMr
                                       .
    Snowd
        enwa
           sonth
               esp
                 eak
                   ingc
                      ircu
                         it
                          .”Th
                             eun
                               ive
                                 rsi
                                   tyag
                                      reedto
    pa
     yth
       ebu
         reau$56
               ,000toho
                      stajo
                          intapp
                               earan
                                   cew
                                     ith
    Snowd
        enandPu
              li
               tze
                 rPr
                   ize
                     -winn
                         ingau
                             tho
                               randjou
                                     rna
                                       lis
                                         tRon
    Su
     skindonF
            eb.16
                ,20
                  16,fo
                      r90 m
                          inu
                            tes
                              .

    “Th
      esp
        eak
          ing
            ‘fe
              e’fo
                 rSnowd
                      eni
                        sal
                          soadona
                                tiontoanon
                                         -
    p
    rof
      it
       ,co
         rre
           ct?
             ”Brandon M
                      yer
                        s,coo
                            rdina
                                torfo
                                    rStud
                                        ent
    A
    cti
      vit
        ies+Sp
             ecia
                lEv
                  ent
                    satth
                        eUn
                          ive
                            rsi
                              tyo
                                fCo
                                  lorado
                                       ,
    Bou
      lde
        r,a
          skedAPBs
                 enio
                    rag
                      entTamm
                            y Ha
                               sch
                                 iginaF
                                      eb.1
    ema
      il
       .“I
         fso
           ,wh
             icho
                rgan
                   iza
                     tion
                        ?Th
                          eACLU
                              ? How mu
                                     chi
                                       s
    a
    ctua
       llydona
             ted
               ?”

    Ha
     sch
       igr
         epl
           iedtha
                tSnowd
                     en“
                       con
                         tribu
                             tesas
                                 ign
                                   if
                                    ican
                                       tpo
                                         rtion
    o
    fhi
      ssp
        eak
          ingf
             eestoth
                   eFr
                     eedomo
                          fth
                            ePr
                              essFounda
                                      tion
                                         ,
    wh
     ereh
        eisaboa
              rd m
                 emb
                   er.
                     ”




    APBco
        rrespondencew
                    iththeUn
                           ive
                             rsi
                               tyo
                                 fCo
                                   lorado
                                        .


    Snowd
        ene
          cho
            edth
               ecla
                  imdu
                     ringh
                         isd
                           igi
                             talta
                                 lkw
                                   ithSu
                                       skind
                                           ,
    t
    ell
      ingth
          ecrowdtha
                  thep
                     lann
                        edtodona
                               tepa
                                  rto
                                    fhi
                                      sfe
                                        etoth
                                            e
    p
    res
      sorgan
           iza
             tion —aSanF
                       ran
                         cis
                           cononp
                                rof
                                  itwho
                                      ses
                                        tat
                                          ed
    m
    iss
      ioni
         sto“
            suppo
                rtandd
                     efendjou
                            rna
                              lismd
                                  edi
                                    cat
                                      edto
    t
    ran
      spa
        ren
          cyanda
               ccoun
                   tab
                     il
                      ity
                        .”O
                          the
                            rboa
                               rd m
                                  emb
                                    erso
                                       fth
                                         e
    F
    reedomo
          fth
            ePr
              essFounda
                      tionin
                           clud
                              eGr
                                eenwa
                                    ldand
    Po
     itra
        s,bo
           tho
             fwhomr
                  ece
                    ivedth
                         ein
                           it
                            ialca
                                cheo
                                   fNSA
    do
     cum
       ent
         sfromSnowd
                  en.
                                                                                   /
Case“
    1:19-cv-01197-LO-TCB
    Iwan tto makesurejou
                       rna
                         lDocument
                          is
                           tsar
                              eable52-7
                                   toop Filed
                                        e
                                        rate,
                                            ”s11/20/19
                                               a
                                               id      Page 8 of 15 PageID# 1088
    Snowd
        en,exp
             lain
                ingh
                   isd
                     eci
                       sionto mak
                                eth
                                  edona
                                      tion
                                         .
    Su
     skind
         ,who
            seapp
                earan
                    cew
                      ithSnowd
                             enwa
                                sal
                                  soa
                                    rrang
                                        edb
                                          y
    APB
      ,sa
        idi
          twa
            shi
              s“und
                  ers
                    tand
                       ing
                         ”from W
                               izn
                                 ertha
                                     tSnowd
                                          en
    wa
     sgo
       ingtodona
               teha
                  lfh
                    isf
                      eetoth
                           eFr
                             eedomo
                                  fth
                                    ePr
                                      ess
    Founda
         tion
            .

    Bu
     tTr
       evo
         rTimm
             ,pr
               esid
                  ento
                     fth
                       eFr
                         eedomo
                              fth
                                ePr
                                  ess
    Founda
         tion
            ,to
              ldYahooN
                     ewstha
                          tth
                            eorgan
                                 iza
                                   tionn
                                       eve
                                         r
    r
    ece
      ivedan
           ydi
             rec
               tdona
                   tion
                      sfromSnowd
                               ena
                                 sar
                                   esu
                                     lto
                                       fth
                                         e
    Co
     loradota
            lko
              ran
                yoth
                   ero
                     fhi
                       ssp
                         eak
                           ingapp
                                earan
                                    ces
                                      .Ona
    “hand
        fulo
           foc
             cas
               ion
                 s,”T
                    immsa
                        id,Snowd
                               enha
                                  sfo
                                    rfe
                                      ited
    sp
     eak
       ingf
          eesandd
                ire
                  ctedtha
                        tth
                          eygototh
                                 egroup
                                      ,es
                                        tima
                                           tin
                                             g
    tha
      tth
        eorgan
             iza
               tionha
                    sre
                      cei
                        vedb
                           etw
                             een$
                                10,000and
    $20
      ,000th
           isy
             earund
                  ersu
                     cha
                       rrang
                           emen
                              ts.Bu
                                  t,h
                                    eadd
                                       edin
    anema
        il
         ,“th
            ereha
                veb
                  eennod
                       ire
                         ctdona
                              tion
                                 sfromSnowd
                                          ento
    F
    reedomo
          fth
            ePr
              essFounda
                      tion
                         .”

    I
    fSnowd
         end
           idno
              tac
                tua
                  lly mak
                        eth
                          econ
                             tribu
                                 tiontoth
                                        e
    F
    reedomo
          fth
            ePr
              essFounda
                      tionfo
                           rth
                             eCo
                               loradota
                                      lk,th
                                          en“
                                            I
    wou
      ldb
        edi
          sappo
              int
                edandsu
                      rpr
                        ised
                           ,”Su
                              skindsa
                                    idinan
    in
     ter
       view
          .




    Snowdenappea
               ringw
                   ithw
                      ri
                       terRonSusk
                                inda
                                   ttheUn
                                        ive
                                          rsi
                                            tyo
                                              fCo
                                                loradoonFeb
                                                          .16
                                                            .
    (Pho
       to:Pa
           tr
            ickCampbe
                    l
                    l/Un
                       ive
                         rsi
                           tyo
                             fCo
                               lorado
                                    )


    Wh
     ena
       skedabou
              tth
                edi
                  scr
                    epan
                       cy,aUn
                            ive
                              rsi
                                tyo
                                  fCo
                                    lorado
    spok
       esmanto
             ldYahooN
                    ewstha
                         t“Snowd
                               enandAPBfu
                                        lf
                                         il
                                          led
    th
     eirendo
           fth
             econ
                tra
                  ct.Andw
                        epa
                          idth
                             esp
                               eci
                                 fiedamoun
                                         tto
    APBa
       sou
         tl
          inedinth
                 econ
                    tra
                      ct.
                        ”(Th
                           econ
                              tra
                                ctob
                                   tain
                                      edb
                                        y
    YahooN
         ewsdo
             esno
                tsp
                  eci
                    fyhowth
                          e$56
                             ,000wa
                                  sdi
                                    vid
                                      ed
    b
    etw
      eenSnowd
             enandSu
                   skind
                       ,orhow mu
                               chAPBtooka
                                        sit
                                          s
    f
    ee.
      )Wi
        zne
          rsa
            idh
              isc
                lien
                   tst
                     il
                      lin
                        tend
                           stod
                              ire
                                ctsom
                                    efu
                                      tur
                                        e                                          /
Cases
    1:19-cv-01197-LO-TCB
     peak
        ingf e
             estotheFre  Document
                      edomofth
                             ePres52-7
                                  sFounFiled
                                       dation11/20/19
                                             ,        Page 9 of 15 PageID# 1089
    e
    stima
        tingth
             isw
               il
                lamoun
                     tto$50
                          ,000b
                              yth
                                eendo
                                    fth
                                      eyea
                                         r.

    ‘Eddoesn
           ’thaveac
                  lue wha
                        ttheLLCis
                                ’

    Th
     equ
       est
         iono
            fwh
              eth
                erSnowd
                      enwa
                         sdi
                           rec
                             tingdona
                                    tion
                                       sto
    nonp
       rof
         itswa
             son
               lyon
                  eofth
                      eis
                        sue
                          sra
                            isedb
                                yschoo
                                     lof
                                       fic
                                         ialsin
    p
    repa
       rat
         ionfo
             rSnowd
                  en’
                    sta
                      lk.No
                          rmSka
                              rstad
                                  ,th
                                    eas
                                      sis
                                        tan
                                          t
    d
    ire
      cto
        rfo
          rth
            eUn
              ive
                rsi
                  tyo
                    fCo
                      lorado
                           ’sS
                             tud
                               entO
                                  rgan
                                     iza
                                       tion
                                          s
    F
    inan
       ceO
         ff
          ice
            ,ask
               ed Ha
                   sch
                     iginanema
                             ili
                               fSnowd
                                    enwa
                                       s
    pa
     yingtax
           esonh
               issp
                  eak
                    ingf
                       ees
                         .“Ion
                             lya
                               skb
                                 ecau
                                    sepa
                                       ying
    fo
     reignna
           tiona
               lscanb
                    eprob
                        lema
                           ticfo
                               rus
                                 .” Ha
                                     sch
                                       igr
                                         epl
                                           ied
                                             :
    “Th
      isi
        sno
          tani
             ssu
               e.W
                 ear
                   eac
                     tua
                       llypa
                           yingh
                               imth
                                  roughan
    LLC[al
         imi
           tedl
              iab
                il
                 itycompan
                         y]tos
                             tream
                                 lin
                                   eth
                                     ing
                                       s.”




    APBco
        rrespondencew
                    iththeUn
                           ive
                             rsi
                               tyo
                                 fCo
                                   lorado
                                        .

    Ha
     sch
       ig,l
          ikeo
             the
               rAPBo
                   ff
                    icia
                       ls
                        ,didno
                             tre
                               spondtoqu
                                       est
                                         ion
                                           s
    abou
       tth
         eco
           rpo
             rat
               iontha
                    tispa
                        yingSnowd
                                en.Bu
                                    tWi
                                      zne
                                        rsa
                                          id
    h
    eiscon
         fid
           enttha
                tth
                  eLLCr
                      efe
                        rredtointh
                                 eema
                                    ili
                                      sno
                                        ta
    co
     rpo
       rat
         ioninwh
               ichSnowd
                      enha
                         san
                           yin
                             ter
                               est
                                 .

    “Eddo
        esn
          ’tha
             veac
                luewha
                     tth
                       eLLCi
                           s,”W
                              izn
                                ersa
                                   ida
                                     fte
                                       r
    con
      sul
        tingw
            ithh
               isc
                 lien
                    t.

    Inl
      igh
        tofpo
            ten
              tia
                llega
                    lis
                      sue
                        s,W
                          izn
                            ersa
                               idh
                                 eas
                                   sum
                                     esth
                                        e
    LLCwa
        sse
          tupb
             yAPBtosh
                    ieldth
                         efe
                           esi
                             tpa
                               ystoSnowd
                                       en
    f
    romth
        eamoun
             tsi
               tco
                 lle
                   ctsonb
                        eha
                          lfo
                            foth
                               erc
                                 lien
                                    ts,
    p
    resumab
          lyinca
               seth
                  eU.S
                     .go
                       vernm
                           entta
                               rge
                                 tsSnowd
                                       en’
                                         s
    in
     com
       e.

    ‘Tomdo wehaveo
                 therop
                      tionsorisi
                               tthelas
                                     tone
                                        ’?

    Th
     epo
       ssib
          il
           ityo
              fth
                ego
                  vernm
                      entta
                          rge
                            tingSnowd
                                    en’
                                      sfe
                                        eswa
                                           s
    ra
     isedb
         ysom
            eun
              ive
                rsi
                  tyo
                    ff
                     icia
                        ls
                         ,whotookno
                                  tic
                                    eofan
    ex
     ecu
       tiv
         eord
            erb
              yPr
                esid
                   entObamala
                            sty
                              eara
                                 imeda
                                     t
    thwa
       rting“ma
              lic
                iou
                  scyb
                     er-
                       enab
                          leda
                             cti
                               vit
                                 ies
                                   .”

    “K
     ell
       y,P
         lea
           seho
              lde
                ver
                  yth
                    ing
                      ,”Un
                         ive
                           rsi
                             tyo
                               fIowav
                                    ice
    p
    res
      iden
         tfo
           rstud
               entl
                  ifeTomRo
                         ckl
                           into
                              ldun
                                 ive
                                   rsi
                                     tyl
                                       ectu
                                          re
                                                                                  /
Case c
     1:19-cv-01197-LO-TCB
      omm it
           t eeadv
                 iserKe
                      ll   Document
                        ySoukuponS
                                 ep 52-7
                                    t
                                    .17  Filed
                                       ,2015,du11/20/19
                                                r
                                                ingfinal Page 10 of 15 PageID# 1090
     a
     rrang
         emen
            tsfo
               rata
                  lkf
                    eatu
                       ringSnowd
                               en.“
                                  [A]con
                                       cernha
                                            s
     b
     eenid
         ent
           if
            ied
              .Ba
                sedonanex
                        ecu
                          tiv
                            eord
                               ers
                                 ign
                                   edb
                                     yPr
                                       esid
                                          ent
     ObamainJanua
                ry,i
                   tisi
                      llega
                          ltot
                             ran
                               sfe
                                 rfund
                                     stoafug
                                           it
                                            ive. M
                                                 y
     und
       ers
         tand
            ing …i
                 s[tha
                     t]un
                        les
                          swecanha
                                 veana
                                     ssu
                                       ran
                                         cetha
                                             t
     nofund
          swi
            llb
              etran
                  sfe
                    rredtoth
                           esp
                             eak
                               erw
                                 ecanno
                                      tha
                                        veh
                                          im.”




     APBco
         rrespondencew
                     iththeUn
                            ive
                              rsi
                                tyo
                                  fIowa
                                      .


     Th
      eex
        ecu
          tiv
            eord
               er,s
                  ign
                    edinAp
                         ri
                          l20
                            15andr
                                 efe
                                   ren
                                     cedin
     sub
       sequ
          entema
               ils
                 ,impo
                     sesf
                        inan
                           cia
                             lsan
                                ction
                                    saga
                                       ins
                                         tan
                                           yon
                                             e
     foundtob
            edi
              rec
                tlyo
                   rind
                      ire
                        ctl
                          yin
                            vol
                              vedinc
                                   ybe
                                     r-r
                                       ela
                                         ted
     a
     cti
       vit
         iesd
            eem
              edtob
                  e“as
                     ign
                       if
                        ican
                           tth
                             rea
                               ttoth
                                   ena
                                     tiona
                                         l
     s
     ecu
       rit
         y,fo
            reignpo
                  lic
                    y,o
                      reconom
                            ich
                              eal
                                tho
                                  rfinan
                                       cia
                                         lstab
                                             ili
                                               ty
     o
     fth
       eUn
         itedS
             tat
               es.
                 ”

     OnS
       ept
         .18
           ,th
             eUn
               ive
                 rsi
                   tyo
                     fIowaw
                          ithd
                             rewth
                                 e$3
                                   ,000o
                                       ffe
                                         rto
     ho
      stSnowd
            ena
              tth
                eta
                  lk,wh
                      icha
                         lsof
                            eatu
                               redfo
                                   rme
                                     rCIA
     ana
       lys
         tRa
           yMcGo
               vernandfo
                       rme
                         rFB
                           Iag
                             entCo
                                 leenRow
                                       ley
                                         .
     Th
      reeda
          ysla
             ter
               ,af
                 tersp
                     eak
                       ingw
                          ith W
                              izn
                                er,Soukupema
                                           iled
     Ha
      sch
        ig:“Wa
             it
              !We ma
                   yha
                     vesom
                         ehop
                            e!”Soukupth
                                      en
     exp
       lain
          edtoh
              isco
                 lleagu
                      estha
                          tac
                            cord
                               ingto W
                                     izn
                                       er,“
                                          the
     in
      terp
         reta
            tiono
                fth
                  eex
                    ecu
                      tiv
                        eord
                           eri
                             sin
                               cor
                                 rec
                                   t.H
                                     eind
                                        ica
                                          ted
     tha
       tSnowd
            eni
              sno
                tonth
                    eli
                      sta
                        tth
                          eDep
                             t.o
                               fTr
                                 easu
                                    ryfo
                                       rth
                                         ose
     whoa
        reimpa
             ctedb
                 yth
                   eord
                      er.
                        ”

     Infa
        ct,a
           sWi
             zne
               rpo
                 int
                   edou
                      ttoYahooN
                              ews
                                ,th
                                  eTr
                                    easu
                                       ry
     D
     epa
       rtm
         enthady
               ettod
                   esigna
                        tean
                           yvio
                              lato
                                 rswho m
                                       igh
                                         tbe
     sub
       jec
         ttof
            inan
               cia
                 lsan
                    ction
                        s.A
                          skedi
                              fSnowd
                                   encou
                                       ld
     po
      ten
        tia
          llyb
             esub
                jec
                  ttosan
                       ction
                           sinth
                               efu
                                 tur
                                   e,aT
                                      rea
                                        sur
                                          y
     D
     epa
       rtm
         entspok
               eswomanr
                      epl
                        iedb
                           yema
                              il
                               :“T
                                 rea
                                   sur
                                     ydo
                                       esno
                                          t
     sp
      ecu
        lat
          eonan
              ypo
                ten
                  tia
                    lfu
                      tur
                        eac
                          tion
                             s.”

     A
     sofS
        ept
          .24
            ,fou
               rda
                 ysb
                   efo
                     reth
                        eev
                          ent
                            ,Iowalaw
                                   yer
                                     sst
                                       il
                                        l
     wond
        eredi
            fapa
               ymen
                  ttoSnowd
                         en“
                           fal
                             lsund
                                 erth
                                    eumb
                                       rel
                                         lao
                                           f
     dona
        tiontha
              tisr
                 est
                   ric
                     ted[no
                          ] ma
                             tte
                               rhowi
                                   trea
                                      che
                                        shim.
                                            ”


                                                                                      /
Case R
     1:19-cv-01197-LO-TCB
      ock
        linsub s
               equent
                    lyask  Document
                         edi
                           ftheun
                                ive 52-7
                                    r
                                    siycoFiled
                                      t  u
                                         ldpa  11/20/19
                                               yforthe Page 11 of 15 PageID# 1091
     app
       earan
           ceso
              fRow
                 leyand M
                        cGo
                          vernin
                               steado
                                    fSnowd
                                         en.Th
                                             e
     nonp
        rof
          itV
            ete
              ran
                sfo
                  rPea
                     ceag
                        reedtopa
                               yfo
                                 rSnowd
                                      en,bu
                                          t
     Snowd
         end
           idn
             ’t“wan
                  ttotak
                       e mon
                           eyf
                             romV
                                etsfo
                                    rPea
                                       ce,
                                         ”
     a
     cco
       rdingtoSoukup
                   .

     “Th
       edea
          ltoha
              veth
                 eve
                   teran
                       spa
                         yfo
                           rth
                             esp
                               eak
                                 erha
                                    sfa
                                      llen
     th
      rough
          ,”Ro
             ckl
               inema
                   iledth
                        en-
                          int
                            erimun
                                 ive
                                   rsi
                                     ty
     p
     res
       iden
          tJeanRob
                 il
                  lard
                     ,con
                        spi
                          cuou
                             slya
                                void
                                   ingSnowd
                                          en’
                                            s
     nam
       eattha
            tpo
              int
                .“A
                  reyous
                       ti
                        llcom
                            for
                              tab
                                lew
                                  ithpa
                                      yingth
                                           e
     sp
      eak
        eru
          singfounda
                   tionfund
                          s?”

     “Tomdow
           eha
             veo
               the
                 rop
                   tion
                      sori
                         sitth
                             ela
                               ston
                                  e”?

     “La
       ston
          eIcanid
                ent
                  ify
                    .”




     APBco
         rrespondencew
                     iththeUn
                            ive
                              rsi
                                tyo
                                  fIowa
                                      .


     A
     fte
       rRob
          il
           lardd
               ecid
                  edtou
                      sefund
                           sfromaUn
                                  ive
                                    rsi
                                      tyo
                                        fIowa
     founda
          tiona
              ccoun
                  t,Ro
                     ckl
                       into
                          ldo
                            the
                              rIowas
                                   taf
                                     f:“FY
                                         I.W
                                           e’r
                                             e
     ba
      ckonw
          ithth
              esp
                eak
                  erw
                    edi
                      scu
                        ssed
                           .”

     “SNOWDENISAGO
                 !”Soukupsub
                           sequ
                              ent
                                lyema
                                    iledtoth
                                           e
     v
     enu
       e.“A
          sth
            eysa
               y:‘b
                  ett
                    erla
                       tethann
                             eve
                               r!
                                ’” Wh
                                    ena
                                      skedabou
                                             t
     th
      ede
        lib
          era
            tion
               sabou
                   tho
                     stingSnowd
                              en,Un
                                  ive
                                    rsi
                                      tyo
                                        fIowa
     spok
        eswomanJ
               enean
                   eBe
                     ckto
                        ldYahooN
                               ewsinanema
                                        il
                                         :“Th
                                            e
     Un
      ive
        rsi
          tyo
            fIowava
                  lue
                    sin
                      tel
                        lec
                          tua
                            ldeba
                                teandb
                                     eli
                                       eve
                                         sin
     p
     rov
       idings
            tud
              ent
                sth
                  eoppo
                      rtun
                         itytoh
                              earf
                                 romsp
                                     eak
                                       ersw
                                          ith
     d
     ive
       rsev
          iewpo
              int
                s.”

     Sh
      eadd
         ed:“How
               eve
                 r,a
                   sapub
                       licin
                           sti
                             tut
                               ion
                                 ,wea
                                    reca
                                       refu
                                          lto
     fo
      llowa
          lls
            tat
              eandf
                  ede
                    ralgu
                        ide
                          lin
                            es,soi
                                 twa
                                   simpo
                                       rtan
                                          ttodo
                                                                                    /
Case o
     1:19-cv-01197-LO-TCB
      urdu edil
              igen
                 cewh enhos
                          tDocument
                           ing M
                               r.Sno52-7
                                     wden.
                                         ”Filed 11/20/19 Page 12 of 15 PageID# 1092

     A
     fte
       rth
         eev
           ent
             ,wh
               ichwa
                   sde
                     emedahug
                            esu
                              cce
                                ss, Ha
                                     sch
                                       igto
                                          ld
     Soukup
          ,“I
            ’msu
               re[Snowd
                      en]wou
                           ldapp
                               rec
                                 iat
                                   eifyouk
                                         eptth
                                             e
     f
     eecon
         fid
           ent
             iala
                shed
                   idth
                      is mo
                          rea
                            safa
                               vortoco
                                     lleagu
                                          es.W
                                             e
     wou
       ldn
         ’twan
             toth
                erc
                  lien
                     tsf
                       eel
                         inga
                            sthoughth
                                    eyw
                                      ereb
                                         eing
     o
     vercha
          rgeda
              sI’msu
                   reyoucanund
                             ers
                               tand
                                  !”

     Th
      e mo
         str
           ecen
              tpa
                idSnowd
                      enapp
                          earan
                              cea
                                tanAm
                                    eri
                                      can
     un
      ive
        rsi
          tyo
            ccu
              rreda
                  tth
                    eUn
                      ive
                        rsi
                          tyo
                            fAr
                              izonaon Ma
                                       rch25
                                           ,
     20
      16.Th
          eschoo
               lpa
                 idAPB$20
                        ,000fo
                             rSnowd
                                  entod
                                      igi
                                        tal
                                          ly
     app
       earfo
           rata
              lkw
                ithG
                   reenwa
                        ldandp
                             rom
                               inen
                                  tlingu
                                       isttu
                                           rned
     a
     cti
       vis
         tNoamChom
                 sky(whospok
                           efo
                             rfr
                               ee)
                                 .




     Snowdenappea
                ringw
                    ith G
                        lenn G
                             reenwa
                                  ldandNoamChomskya
                                                  ttheUn
                                                       ive
                                                         rsi
                                                           tyo
                                                             f
     A
     rizonaon Ma
               rch25
                   .(Pho
                       to:Un
                           ive
                             rsi
                               tyo
                                 fAr
                                   izona
                                       )


     ‘Thepardonpowerex
                     ists
                        ’

     HowSnowd
            enha
               s mad
                   e mon
                       eyinex
                            ileha
                                sbe
                                  enanop
                                       en
     qu
      est
        ionf
           romth
               ebeg
                  inn
                    ing
                      .Hec
                         laim
                            edtha
                                thew
                                   ithd
                                      rew
     “
     enoughf
           inan
              cia
                lre
                  sou
                    rce
                      stosu
                          rvi
                            veon m
                                 yownfo
                                      ryea
                                         rs
     w
     ithou
         tan
           yon
             e’sa
                ssi
                  stan
                     ce”b
                        efo
                          rel
                            eav
                              ingth
                                  eUn
                                    itedS
                                        tat
                                          es
     w
     ithc
        las
          sif
            ieddo
                cum
                  ent
                    s.N
                      eve
                        rth
                          ele
                            ss,wh
                                iles
                                   ett
                                     lingin
                                          to
     a
     sylum
         ,th
           efo
             rme
               rsy
                 stem
                    sadm
                       ini
                         stra
                            tora
                               ccep
                                  tedajoba
                                         ta
     ma
      jorRu
          ssianw
               ebs
                 ite
                   ,ac
                     cord
                        ingtoh
                             isRu
                                ssianlaw
                                       yerAna
                                            tol
                                              y
     Ku
      che
        rena.Andb
                yNo
                  vemb
                     er20
                        13,th
                            eAm
                              eri
                                canwa
                                    s
     r
     epo
       rted
          lya
            lmo
              stb
                rok
                  e.“Th
                      esa
                        ving
                           shehad
                                ,heha
                                    salmo
                                        st
     en
      tir
        elysp
            entonfood
                    ,ren
                       t,s
                         ecu
                           rit
                             yandsoon
                                    ,”Ku
                                       che
                                         rena
      ldth
     to  eRu
           ssiann
                ewspap
                     erRo
                        ssi
                          iska
                             yaGa
                                zeta
                                   .Aso
                                      fFeb
                                         rua
                                           ry
     20
      15,a
         cco
           rdingtoKu
                   che
                     rena,Snowd
                              enwa
                                 s“s
                                   ti
                                    llwo
                                       rkingfo
                                             ra
     Ru
      ssiancompan
                y,”andth
                       efo
                         rme
                           rCIAt
                               echn
                                  ician
                                      ’ssa
                                         lar
                                           ywa
                                             s
     “
     comm
        ensu
           rat
             ewi
               thh
                 issk
                    il
                     lle
                       vel
                         ,soh
                            eha
                              snop
                                 rob
                                   lem
                                     s
     mak
       ingal
           iving
               .”

                                                                                      /
Case B
     1:19-cv-01197-LO-TCB
      utbym id-2015
                  ,a c
                     cord Document
                        ingto W
                              izn
                                er,52-7
                                   speak Filed
                                        ingf e
                                             e 11/20/19
                                               stha
                                                  t     Page 13 of 15 PageID# 1093
     som
       etim
          esex
             ceed
                ed$
                  10,000w
                        ereh
                           isp
                             rima
                                rysou
                                    rceo
                                       f
     in
      com
        e.Th
           eAPBo
               rgan
                  izedi
                      tsf
                        irs
                          tSnowd
                               ene
                                 ven
                                   tin
     S
     ept
       emb
         er20
            15,sp
                eak
                  ingtoanin
                          vita
                             tion
                                -on
                                  ly“in
                                      ves
                                        tor
                                          s
     fo
      rum
        ”spon
            sor
              edb
                yaCh
                   ine
                     seb
                       rok
                         erag
                            efi
                              rmin HongKong
                                          .

     Snowd
         enha
            sapp
               ear
                 edinabou
                        t25in
                            ter
                              view
                                 sandapp
                                       earan
                                           ces
     sofa
        rin20
            16andi
                 srepo
                     rted
                        lys
                          chedu
                              ledfo
                                  r mo
                                     re.H
                                        eha
                                          s
     supp
        lem
          ent
            ingh
               ispub
                   licp
                      rof
                        ilew
                           ithaTw
                                it
                                 tera
                                    ccoun
                                        t;h
                                          enow
     sha
       resh
          isr
            if
             fsonwo
                  rlde
                     ven
                       tsw
                         ithh
                            is2
                              .1m
                                il
                                 lionfo
                                      llow
                                         ers
                                           .

     Th
      roughtw
            eet
              ingr
                 egu
                   lar
                     ly,Snowd
                            enbu
                               rni
                                 she
                                   shi
                                     scr
                                       eden
                                          tia
                                            ls
     a
     sap
       riva
          cyad
             voca
                te.InJun
                       e,h
                         ecr
                           it
                            ici
                              zeda“B
                                   igB
                                     roth
                                        er”
     su
      rve
        il
         lan
           celawpa
                 ssedinRu
                        ssia
                           .InJu
                               ly,h
                                  eapp
                                     ear
                                       ed
     tocha
         sti
           seW
             ikiL
                eak
                  sfo
                    rpub
                       lish
                          ingp
                             ersona
                                  llyid
                                      ent
                                        if
                                         iab
                                           le
     ma
      ter
        ialinl
             eak
               eddo
                  cum
                    ent
                      sre
                        lat
                          edtoth
                               eDemo
                                   cra
                                     tic
     Na
      tiona
          lCon
             ven
               tion
                  .




     Arecen
          ttwee
              tby @Snowden
                         .

     Wh
      ena
        skedabou
               thi
                 sli
                   feinRu
                        ssia a
                             tth
                               eBrook
                                    lynA
                                       cad
                                         emyo
                                            f
     Mu
      sic in Ma
              rch20
                  16,Snowd
                         enr
                           epl
                             iedtha
                                  thel
                                     ivedano
                                           rdina
                                               ry
     l
     ifein“anapa
               rtm
                 entl
                    ikean
                        ybod
                           yel
                             se’
                               s.”

     H
     econ
        tinu
           ed:“M
               yph
                 ysi
                   callo
                       cat
                         ioni
                            sdi
                              ffe
                                ren
                                  t,bu
                                     ttha
                                        t’sno
                                            t
     n
     ewfo
        rme
          .Iwo
             rkedfo
                  rth
                    eCIA
                       ,und
                          erco
                             ver
                               ,ov
                                 ers
                                   eas
                                     ,in
     Sw
      itz
        erlandando
                 the
                   rpla
                      ces
                        .Iwo
                           rkedfo
                                rth
                                  eNSAa
                                      sa
     con
       tra
         cto
           rinJapanando
                      the
                        rpla
                           ces
                             .Andsoha
                                    vingafo
                                          reign
     po
      stingwh
            ereIha
                 vetol
                     iveinacoun
                              trytha
                                   tIdon
                                       ’tp
                                         lantos
                                              tay
     info
        rth
          ere
            sto
              fmyl
                 ifetopu
                       rsu
                         ewo
                           rkonb
                               eha
                                 lfo
                                   fmyown
     coun
        tryi
           srea
              llyno
                  thingn
                       ewfo
                          rme
                            .Idoha
                                 veano
                                     rma
                                       lli
                                         fe,I
     doa
       llo
         fmyownshopp
                   ing
                     ,Ir
                       ideth
                           esubwa
                                ylik
                                   eev
                                     erybod
                                          y
     e
     lse
       .”

     A
     tth
       ispo
          int
            , mo
               rethanth
                      reey
                         ear
                           sand man
                                  yre
                                    vela
                                       tion
                                          sla
                                            ter,
     Snowd
         en’
           sba
             cke
               rsa
                 rea
                   iminga
                        tafu
                           llpa
                              rdon
                                 .Ac
                                   cord
                                      ingto
                                                                                     /
Case W
     1:19-cv-01197-LO-TCB
     izner,theyarecrea
                     t    Document
                      ingan
                          e wnonp
                                rof
                                  i52-7
                                   to   Filed
                                     rgan
                                        izatio11/20/19
                                              nthatwillPage 14 of 15 PageID# 1094
     p
     romo
        teth
           ecau
              ses
                tar
                  tingth
                       isfa
                          ll
                           ,af
                             terth
                                 eSton
                                     e mo
                                        viei
                                           s
     r
     elea
        sedonS
             ept
               .16
                 .Amongth
                        ead
                          vis
                            erstoth
                                  ecampa
                                       ign
                                         ,he
     sa
      id,i
         sve
           teranl
                ibe
                  ralpub
                       licr
                          ela
                            tion
                               sex
                                 ecu
                                   tiv
                                     eDa
                                       vidF
                                          ento
                                             n.

     Th
      eba
        sisfo
            rth
              ecampa
                   ign
                     ,Wi
                       zne
                         rsa
                           id,i
                              stha
                                 tSnowd
                                      en“ha
                                          s
     r
     eal
       ly mad
            eas
              ign
                if
                 ican
                    tcon
                       tribu
                           tiontoag
                                  loba
                                     lcon
                                        ver
                                          sat
                                            ion
     abou
        top
          enso
             cie
               tie
                 satat
                     imewh
                         enop
                            enso
                               cie
                                 tie
                                   sar
                                     eund
                                        er
     th
      rea
        taroundth
                ewo
                  rld
                    .”A
                      sar
                        esu
                          lto
                            fSnowd
                                 en’
                                   sdi
                                     sclo
                                        sur
                                          es,
     h
     eadd
        ed,“w
            e’v
              ehadanh
                    isto
                       ricd
                          eba
                            teabou
                                 tsu
                                   rve
                                     il
                                      lan
                                        ceand
     d
     emo
       cra
         cyandth
               e mo
                  sts
                    ign
                      if
                       ican
                          tlega
                              lre
                                form
                                   ssin
                                      ceth
                                         e
     1970
        s —non
             eofwh
                 ichwou
                      ldha
                         veo
                           ccu
                             rredw
                                 ithou
                                     tSnowd
                                          en.
                                            ”

     ‘
     I wou
         ldon
            lysuppor
                   thiscom
                         ingbackandfac
                                     ingthe
     charges
           ’

     Bu
      targum
           ent
             sfo
               rcl
                 emen
                    cya
                      reno
                         tlik
                            elytos
                                 itw
                                   ellw
                                      ithU
                                         .S.
     in
      tel
        lig
          enc
            ecommun
                  ityo
                     ff
                      icia
                         ls
                          ,whocon
                                tinu
                                   etoa
                                      rgu
                                        etha
                                           t
     Snowd
         en’
           sdi
             sclo
                sur
                  esendang
                         eredna
                              tiona
                                  lse
                                    cur
                                      ityb
                                         yal
                                           ert
                                             ing
     t
     erro
        ris
          tgroup
               s,in
                  clud
                     ingth
                         eIs
                           lam
                             icS
                               tat
                                 e(a
                                   lsoknowna
                                           sIS
                                             IS
     o
     rIS
       IL)anda
             l-Qa
                ida
                  ,towa
                      ysth
                         eycou
                             lde
                               vad
                                 eU.S
                                    .
     su
      rve
        il
         lan
           ce,a
              cce
                lera
                   tingth
                        eir mo
                             vetoen
                                  cryp
                                     ted
     commun
          ica
            tion
               s.

     “You
        ’ves
           eena
              l-Qa
                 idaexp
                      res
                        sly
                          ,fo
                            rexamp
                                 le,r
                                    efe
                                      ren
                                        ceth
                                           e
     [Snowd
          en]d
             isc
               losu
                  res
                    ,”sa
                       idNSAD
                            ire
                              cto
                                rMi
                                  cha
                                    elRog
                                        ers
     abou
        tSnowd
             en’
               sdi
                 sclo
                    sur
                      esinanin
                             ter
                               vieww
                                   ithYahoo
     N
     ewsea
         rl
          ierth
              isy
                ear
                  .“You
                      ’ves
                         eeng
                            roup
                               s —IS
                                   ILdo
                                      esth
                                         esam
                                            e
     —ta
       lkabou
            thowth
                 eyn
                   eedtochang
                            eth
                              eird
                                 isc
                                   ipl
                                     ine
                                       ,ne
                                         edto
     chang
         eth
           eirs
              ecu
                rit
                  yasar
                      esu
                        lto
                          fth
                            eirin
                                crea
                                   sedknow
                                         ledg
                                            eof
     wha
       twedoandhoww
                  edoi
                     t.”

     Inea
        rly20
            15,anIS
                  IS-a
                     ff
                      il
                       iat
                         edg
                           roupu
                               sedc
                                  lip
                                    sof
     “C
      it
       izen
          fou
            r,”th
                eOs
                  car
                    -winn
                        ingdo
                            cum
                              enta
                                 ryabou
                                      tSnowd
                                           en,
     to mak
          ea13
             -minu
                 tep
                   ropagandav
                            ideot
                                it
                                 led“Th
                                      eEl
                                        ect
                                          ron
                                            ic
     Wa
      randth
           eNeg
              lig
                enc
                  eofth
                      eSuppo
                           rte
                             rso
                               f Mu
                                  jah
                                    ede
                                      en.
                                        ”At
     th
      eend
         ,th
           efi
             lmpo
                int
                  svi
                    ewe
                      rsto mo
                            rethan20tu
                                     tor
                                       ial
                                         sand
     s
     eve
       ralon
           lin
             e manua
                   lsd
                     eta
                       il
                        ingen
                            cryp
                               tionandin
                                       forma
                                           tion
     s
     ecu
       rit
         y.




                                                                                    /
Case 1:19-cv-01197-LO-TCB Document 52-7 Filed 11/20/19 Page 15 of 15 PageID# 1095




     Asc
       reensho
             tfromtheIS
                      ISv
                        ideo“TheE
                                lec
                                  tron
                                     ic Wa
                                         randtheNeg
                                                  l
                                                  igenceo
                                                        fthe
     Suppo
         rte
           rso
             f Mu
                jahedeen
                       ,”wh
                          ichusesc
                                 l
                                 ipsf
                                    rom“C
                                        it
                                         izen
                                            fou
                                              r.
                                               ”

     Andwh
         ile man
               yexp
                  ert
                    sha
                      vea
                        rgu
                          edtha
                              tth
                                e mo
                                   vem
                                     enttowa
                                           rd
     en
      cryp
         tioni
             sth
               ein
                 evi
                   tab
                     ler
                       esu
                         lto
                           fevo
                              lvingn
                                   ewt
                                     echno
                                         log
                                           ies
                                             ,
     Rog
       erspo
           int
             edtoSnowd
                     en.

     “Noon
         eshou
             lddoub
                  tfo
                    ron
                      eminu
                          teth
                             ereha
                                 sbe
                                   enanimpa
                                          ct
     h
     ere
       ,”Rog
           erssa
               id.“
                  Iwi
                    lll
                      eav
                        eittoo
                             the
                               rstod
                                   ecid
                                      erigh
                                          t,
     w
     rong
        ,goodo
             rbad
                .Bu
                  tth
                    ereshou
                          ldn
                            ’tb
                              ean
                                ydoub
                                    tin
     an
      ybod
         y’sm
            indtha
                 tth
                   ereha
                       sbe
                         enanimpa
                                cta
                                  sar
                                    esu
                                      lto
                                        f
     th
      esed
         isc
           losu
              res
                .”

     A
     skedabou
            tcomm
                ent
                  sbyfo
                      rme
                        rAt
                          torn
                             eyG
                               ene
                                 ralE
                                    ric
     Ho
      lde
        rtha
           tSnowd
                enha
                   scon
                      tribu
                          tedtoanimpo
                                    rtan
                                       tpub
                                          lic
     d
     eba
       teabou
            tsu
              rve
                il
                 lan
                   ce,C
                      IAD
                        ire
                          cto
                            rBr
                              ennantooka
     d
     ecid
        edl
          ydi
            ffe
              ren
                tvi
                  ew.

     “
     Ire
       spe
         ctfu
            llybu
                tveh
                   emen
                      tlyd
                         isag
                            reew
                               ithth
                                   efo
                                     rme
                                       rat
                                         torn
                                            ey
     g
     ene
       ral
         ,”B
           rennansa
                  idinh
                      isin
                         ter
                           vieww
                               ithYahooN
                                       ews
                                         .“I
     wou
       ldon
          lysuppo
                rth
                  iscom
                      ingba
                          ck[
                            toth
                               eUn
                                 itedS
                                     tat
                                       es]and
     fa
      cingth
           echa
              rge
                stha
                   tha
                     veb
                       eenl
                          evi
                            edaga
                                ins
                                  thimandtol
                                           eta
     cou
       rto
         flawd
             ete
               rmin
                  ehi
                    sfa
                      te.
                        ”

     W
     izn
       er,fo
           rhi
             spa
               rt,do
                   esn
                     ’td
                       ispu
                          tetha
                              thi
                                scl
                                  ien
                                    tvio
                                       lat
                                         ed
     f
     ede
       rallawb
             yst
               eal
                 ingandd
                       isc
                         los
                           ingNSAdo
                                  cum
                                    ent
                                      s.“Th
                                          e
     a
     rgum
        enti
           sno
             ttha
                thed
                   idn
                     ’tb
                       reakth
                            elaw
                               ,”h
                                 esa
                                   id.“Th
                                        e
     a
     rgum
        enti
           stha
              tth
                epr
                  esid
                     entshou
                           ldu
                             seh
                               isd
                                 isc
                                   ret
                                     ion[
                                        to
     pa
      rdonSnowd
              en]ju
                  sta
                    sheu
                       sedh
                          isd
                            isc
                              ret
                                ionno
                                    tto
     in
      ves
        tiga
           teandp
                ros
                  ecu
                    tem
                      emb
                        erso
                           fth
                             ein
                               tel
                                 lig
                                   enc
                                     e
     commun
          ity[who
                ]brok
                    eth
                      elaw
                         ”byengag
                                inginto
                                      rtu
                                        reand
     o
     the
       ril
         lega
            lac
              tiv
                it
                 ies
                   .

     A
     skedwh
          eth
            erP
              res
                iden
                   tObamawou
                           ldb
                             eop
                               entocon
                                     sid
                                       eringa
     r
     equ
       esttopa
             rdonSnowd
                     en, Wh
                          ite Hou
                                sespok
                                     esmanEdwa
                                             rd
     C
     .Pr
       icer
          epl
            iedb
               yema
                  il
                   :“Wh
                      eni
                        tcom
                           estoEdwa
                                  rdSnowd
                                        en,
     ou
      rpo
        sit
          ionha
              sno
                tchang
                     ed.M
                        r.Snowd
                              eni
                                sac
                                  cus
                                    edo
                                      fleak
                                          ing
     c
     las
       sif
         iedin
             forma
                 tionandfa
                         cesf
                            elon
                               ycha
                                  rge
                                    she
                                      reinth
                                           e
     Un
      itedS
          tat
            es.A
               ssu
                 ch,h
                    eshou
                        ldb
                          ere
                            turn
                               edtoth
                                    eU.S
                                       .assoon
     a
     spo
       ssib
          le,wh
              ereh
                 ewi
                   llb
                     eac
                       cord
                          edfu
                             lldu
                                epro
                                   ces
                                     s.”

     Dan
       ielK
          laidmancon
                   tribu
                       tedtoth
                             isr
                               epo
                                 rt.
                                                                                    /
